Citation Nr: 0127017	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-07 149	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 15, 1955 decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for a chronic low back strain, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  

2.  Whether a March 12, 1997 decision of the Board, which 
declined to reopen a claim for service connection for a back 
disorder on the basis that new and material evidence had not 
been presented, should be revised or reversed on the grounds 
of CUE.

(The issues of entitlement to an effective date earlier than 
January 6, 1999, for an award of service connection for a low 
back disorder, as well as the propriety of the initial 40 
percent rating assigned following the grant of service 
connection for the low back disorder, are the subject of a 
separate decision of the Board.) 


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (moving party) had active duty service from 
November 1943 to May 1946, and from February 1949 to April 
1949.

These matters are before the Board as an original action on 
the motion of the moving party, received in August 2001, in 
which it is alleged that CUE occurred in April 15, 1955, and 
March 12, 1997, Board decisions.  By means of letters dated 
in August 2001, the Board notified the veteran of applicable 
laws and regulations, and provided his attorney with the 
opportunity to file a relevant response, including a request 
to review the claims file prior to filing a further response.  
See 38 C.F.R. § 20.1405(a)(2) (2001).  In a letter dated in 
September 2001, the veteran's attorney advised that all 
arguments had been submitted and requested that the Board 
proceed with a decision on the matter.


FINDINGS OF FACT

1.  In an April 15, 1955 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
chronic low back strain.

2.  The Board's April 15, 1955 decision was reasonably 
supported by the evidence and consistent with the extant laws 
and regulations.  

3.  In a March 12, 1997 decision, the Board denied the 
veteran's petition to reopen a claim for service connection 
for a back disorder.

4.  The veteran has not alleged that the facts, as they were 
known at the time of the March 1997 decision, were not before 
the Board; that the Board incorrectly applied the laws extant 
at the time of the March 1997 decision; or that, but for any 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSIONS OF LAW

1.  The April 1955 Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2001).

2.  The veteran has not advanced a valid pleading of clear 
and unmistakable error in the March 12, 1997 decision of the 
Board that denied the petition to reopen a claim for service 
connection for a back disorder.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  This law, however, is not 
applicable to motions for revision of Board decisions on the 
grounds of CUE.  Livesay v. Principi, 14 Vet App 324 (2001).  
t 30, 2001).  The Board will thus proceed with a decision on 
the matter of CUE of the 1955 and 1997 Board decisions. 

Applicable Law and Regulations

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  

Final regulations amending the Rules of Practice before the 
Board were promulgated and became effective February 12, 
1999, providing for procedures to challenge prior Board 
decisions on the basis of CUE.  See 64 Fed. Reg. 2134-2141 
(1999) (promulgated at 38 C.F.R. §§ 20.1400-20.1411 (2000)).  
With the exception of 38 C.F.R. § 20.1404(b), these 
regulations have been validated as consistent with title 38 
of the United States Code, and not arbitrary, capricious, or 
abuses.  See Disabled American Veterans (DAV) v. Gober, 234 
F.3d 682 (Fed. Cir 2000).  While the Federal Circuit found 
that the pleading sufficiency requirement of 38 C.F.R. 
§ 1404(b) was reasonable, it also held that Rule 1404(b), in 
the manner it operated in tandem with Rule 1409(c) 
(essentially authorizing a merits denial of a CUE motion 
where the motion does not comply with the pleading 
requirements of Rule 1404(b)), operated to prevent Board 
review of any CUE claim that was the subject of the motion 
that was denied for failure to comply with the filing and 
pleading requirements.  The Federal Circuit explained that 
the regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Id.  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  [The 
Board notes, parenthetically, that the Department is 
currently in the process of revising 38 C.F.R. § 20.1404(b) 
to provide for a dismissal of the claim.]    

It any event, it is apparent that Congress, in creating 
§ 7111, intended the VA to follow the established case law 
defining clear and unmistakable error.  See 64 Fed. Reg. 2137 
(1999); see also Donovan v. West, 158 F.3d 1377, 1382-83 
(Fed. Cir 1998).  This case law is found primarily in the 
precedent opinions of the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  CUE is 
defined in Rule 1403(a) of the Rules of Practice (codified at 
38 C.F.R. § 20.1403(a)) as "the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made (emphasis added).  See 
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see also Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

In the Russell case, the Court propounded a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  





CUE in the April 15, 1955 Board Decision

In a decision dated in April 1955, the Board denied a claim 
for service connection for chronic low back strain.  As 
reconsideration of that decision has not been granted, and no 
other exception to finality applies, that decision is final.  
See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  The moving party alleges, 
however, that the decision contained CUE and should be 
revised or reversed on that basis.

The Board notes that in May 1946, the veteran filed a claim 
for service connection for a back condition.  The RO denied 
that claim in a July 1946 decision.  The veteran again filed 
a claim for service connection for his back condition in May 
1949.  He alleged, at that time, that his back injury, which 
was sustained in 1945, was aggravated during his second 
period of service due to strenuous exercise.  The RO denied 
that claim in a decision dated in June 1949.  The veteran 
later reopened this claim, which was denied by the RO; the 
claim was then appealed to the Board.  The Board denied the 
claim of entitlement to service connection for chronic low 
back strain in a decision dated in April 15, 1955.

The evidence of record in 1955 included the veteran's service 
medical records, post-service medical records, and lay 
statements.  The service medical records from the first 
period of service do not report any injuries to the back.  
The separation examination report, dated in May 1946, notes 
no abnormalities of the spine.  

The service medical records from the second period of service 
indicate that on March 1, 1949, the veteran reported a 
history of pain of 4 years duration.  Physical examination 
showed kyphosis and scoliosis of the dorsal spine with 
tenderness over D-9 to D-12.  He was admitted to the hospital 
for traction.  X-rays during his hospitalization were 
negative.  He was discharged on March 16, 1949 with a 
diagnosis of undiagnosed condition manifested by back pain, 
which was found to have existed prior to service and was not 
in the line of duty.  

A service hospital report (undated, but appears to be for a 
period of hospitalization beginning on April 4, 1949) 
indicates that the veteran reported falling off of a ladder 
in 1945, injuring his back, and that his back problems 
continued "throughout earlier life.  Associated with this[,] 
his arms became swollen [and] paralyzed."  He was treated at 
the VA hospital without relief, however, the swelling and 
paralysis later disappeared.  He reported that about 1-week 
after his enlistment (second period of service), he began 
having low back pain.  It was noted that the current 
admission was through the dispensary unit with a diagnosis of 
neuropathy, post-traumatic, C4-5, chronic, compression of 
spinal cord, following injury in 1945.    

Service medical records also include a treatment note, dated 
April 6, 1949, which indicates that the examiner was not 
impressed with the physical findings and did not know "where 
they got the diagnosis of neuropathy, post-traumatic, C-4 and 
5, chronic, compression, of the spinal cord following injury 
to the back in 1945."  The veteran was referred for 
neuropsychiatric evaluation.  Neurological examination 
conducted on April 16, 1949, noted, among other things, 
muscle spasm in the lumbar region, limited and painful 
motion.  It was also noted that the veteran denoted a band-
like area of hyper-algesia down the spine, which was felt to 
be a hysterical conversion-like sign.  He was to return at a 
later time when he would receive sodium amytal and be 
reexamined to determine whether or not this was a hysterical 
reaction.

A service treatment report, dated April 21, 1949, indicates 
that the veteran received sodium amytal, after which he spoke 
about how much he missed his spouse, was homesick, and that 
now that he had received the injection, his back was alright.  
He also stated that if he could be home, his back would be 
alright.  He was then diagnosed with anxiety reaction, 
chronic, moderate, manifested by generalized nervousness; 
headaches; low back pains; homesickness; and anorexia.  It 
was determined that none of these conditions occurred in the 
line of duty and that it existed prior to service.  He was 
subsequently discharged due to this disability.  His 
certificate of disability for discharge indicates that this 
condition existed prior to service and that it was not 
aggravated in service.  

Post-service medical records include a letter from Dr. 
J.F.L., dated in March 1947, which indicates that the veteran 
had myositis of the right latissimus dorsi extending from the 
cervical region to the lower thoracic area.  He also had a 
partial palsy of the right arm.  VA medical records dated in 
March 1947 note the veteran's allegation that he fell from a 
ladder in 1945.  Examination showed long C deformity of the 
dorsal spine with flattening at levels T-6 to T-9, and spasms 
of the latissimus dorsal and spinae erectors.  The diagnosis 
was deferred at that time.  Subsequently, in March 1947, x-
rays of the thoracic spine were conducted, which were normal.  
A VA treatment note dated in April 1946 (it appears that the 
year was incorrectly noted as 1946, rather than 1947, as it 
is a follow-up to a March 1947 treatment note) indicates that 
there was moderate spasm of the right spinae erector, with 
exaggeration of lumbar lordosis.  The diagnosis was strain, 
lumbo-sacral, chronic, postural.  

A VA hospital discharge summary, dated in June 1954, 
indicates that the veteran was admitted with the chief 
complaint of numbness of the right arm since 1945.  He also 
had occasional numbness in the left hand, and complained of 
backache, right leg numbness, and headache.  He reported that 
in 1944, he fell 15 feet from a building, injuring his back; 
he reported having a backache ever since.  X-rays of the 
thoracic and lumbar spine showed that the vertebrae showed 
normal contours with intact disc spaces and without evidence 
of any fracture or dislocation.  There was a transitional 
type vertebrae at the lumbosacral junction with partial 
sacralization on the left, a congenital variation of 
development.  The diagnosis at that time was herniated 
nucleus pulposus due to injury to the 4th lumbar cartilage.  
However, a subsequent orthopedic consultation report, dated 
in December 1954, indicates that the examiner felt that the 
veteran did not have a ruptured disc, and that a myelogram 
should be performed to confirm the prior diagnosis of a 
ruptured disc.  Subsequently, in December 1954, a myelogram 
was conducted, which was negative for gross defects.  The 
examiner found that the veteran did not have intervertebral 
disc disease, rather, he had a low back strain with a low 
threshold for pain.

A letter from S.M.H., Commander, Medical Corps, U.S. Navy 
Reserves, and former Senior Medical Officer of the 32nd 
Special U.S. Naval Construction Battalion, dated in June 
1954, and addressed to the veteran's spouse, indicates that 
S.M.H. reported that his recollection of the veteran's fall 
from the mess hall roof while in service was rather vague.  
S.M.H. stated that it was certainly an oversight that this 
accident did not get on the veteran's health records.  S.M.H. 
indicated that he remembered something about having seen the 
veteran in sick bay in reference to the veteran's back, but 
that the details could not be recalled.  S.M.H. noted that 
the veteran had written S.M.H. some years ago about this, and 
refreshed S.M.H.'s memory.  S.M.H. stated that all that he 
could say was that he believed that the veteran's 
recollection of the incident was correct.  However, S.M.H. 
could not remember just how much and what kind of damage the 
veteran suffered.  

The veteran also submitted two statements, dated in 1954, 
from individuals who were reportedly stationed in the 
Philippines with him, which statements confirmed his 
allegation of a falling injury.  

In its April 15, 1955 decision, the Board outlined the 
evidence which it found material, including the report of the 
veteran's separation examination in May 1946; service medical 
records from the second period of service, dated in April 
1949, which noted the veteran's allegation of a fall in 1945, 
and which noted no organic abnormality of the spine; the 
certificate of discharge due to disability for the second 
period of service; reports of  post-service outpatient 
examinations in 1946 (appears to refer to a VA treatment note 
which incorrectly noted the year as 1946, rather than 1947) 
and 1947; records of medical treatment following the second 
period of service, which reflect, after several examinations 
and tests, including a myelogram, a diagnosis of chronic low 
back strain; and affidavits from Dr. J.F.L, S.M.H., as well 
as fellow service members who reported personal knowledge of 
the alleged injury in 1945.  The Board stated that the 
reports received from the Department of the Navy did not 
reveal notation of a back injury.  It was also noted that a 
back disorder was not diagnosed during the second period of 
service.  The Board went on to state that the contentions of 
the veteran and the statements submitted in support of the 
claim had been considered, but that it was the decision of 
the Board that service connection for a chronic low back 
strain was not warranted.  

At the time of the April 15, 1955 Board decision, service 
connection meant establishment of the incurrence of injury or 
disease or aggravation of a preexisting injury or disease 
resulting in disability coincidentally with the period of 
active service or through the operation of statutory or 
regulatory presumptions.  See 38 C.F.R. § 2.1063 (1946).  
That regulation also provided that determinations as to 
service connection, in general, should be based on review of 
the entire evidence of record in the individual case with due 
consideration extended to the defined and consistently 
applied policy of VA to administer the law under a broad and 
liberal interpretation consistent with the facts shown in 
each case.  Id.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  Id.  Particular consideration should 
be accorded combat duty and other hardships of service.  Id.  
A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defect, infirmities or disorders noted at the time of 
examination, acceptance and enrollment or where clear and 
unmistakable evidence demonstrates  that the injury or 
disease existed prior to acceptance and enrollment and was 
not aggravated by service.  Id.  

The law further provided that diseases noted prior to service 
or shown by clear and unmistakable evidence to have had 
inception prior to enlistment will be conceded to have been 
aggravated where such disability underwent an increase in 
severity during service, unless such increase in severity is 
shown by clear and unmistakable evidence to have been due to 
the natural progress of the disease.  38 C.F.R. § 2.1063(i) 
(1947).  

After a careful review of the record physically before VA on 
April 15, 1955, the Board concludes that the decision was 
reasonably supported by the evidence of record, and was 
consistent with the governing law and regulations.  Because 
there was no error of fact or law which, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  	

The veteran alleges that the Board's statement in the 1955 
decision to the effect that the back condition was not 
incurred in or aggravated by service was clearly and 
unmistakably erroneous because the evidence clearly and 
unequivocally established that the veteran injured himself in 
service.  It is also alleged that the 1955 Board decision 
contained CUE because 1) the Board failed to apply the 
presumption of sound condition and the presumption of 
aggravation, 2) the Board failed to note the chronic 
complaints of back problems since discharge, and 3) the Board 
failed to apply the benefit of the doubt doctrine. 

The Board notes that the veteran's first argument as to CUE 
in the conclusion reached by the Board is, in essence, a 
disagreement as to how the facts were weighed.  The veteran 
cites to certain evidence and testimony of record at that 
time (a medical officer's statement as well as the veteran's 
statements), and argues that this evidence clearly and 
unequivocally established that the back condition occurred in 
service.  It is not asserted that the facts, as they were 
known at the time, were not before the Board.  In fact, the 
record indicates that the veteran's and the medical officer's 
statements were indeed before the Board in 1955 as the Board 
specifically noted that it considered the veteran's 
contentions and the statements submitted in support of his 
claim (e.g., from S.M.H.).  The evidence of record at that 
time included records which contradicted the veteran's 
assertion, specifically, the service medical records which 
did not document any injury to the back during and noted no 
abnormality of the spine on separation from the first period 
of service, as well as the service medical records from the 
second period of service which ultimately found that no 
organic disorder of the back.  This evidence clearly shows 
that the allegation that the evidence clearly and 
unequivocally showed service incurrence of a low back 
disorder is simply untrue and CUE on this basis cannot exist 
as it is no more than a disagreement as to how the facts were 
weighed.  See 38 C.F.R. § 20.1403(d).

It is also argued that the Board's 1955 decision failed to 
apply the presumption of sound condition and the presumption 
of aggravation.  The bare allegation that a regulation was 
not applied, without a specific factual basis for such 
allegation, or an explanation of how the result would have 
been manifestly different but for the alleged error, is 
generally not sufficient to raise a valid claim of CUE, 
unless it is the type of error that if true, would be CUE on 
its face.  While it would be erroneous to not apply the 
presumptions of soundness and aggravation when applicable, 
and that a failure to do so could manifestly change the 
outcome of a decision, in this case, the Board finds that the 
1955 decision was not erroneous in not explicitly addressing 
those presumptions.  

In this regard, the Board emphasizes that the 1955 Board 
decision turned on the fact that no injury was documented in 
the service medical records, and that no back disorder was 
diagnosed during either period of service.  The Board's 1955 
decision reported the evidence it found material to its 
decision, which included the report of the terminal service 
examination in May 1946, which revealed no pertinent 
abnormality.  Other material evidence included records from 
the second period of service, which also do not document any 
disorder of the back.  Indeed, while this evidence indicates 
that the veteran had a psychiatric disorder that was 
manifested by complaints pertaining to the back, the medical 
records noted no organic basis for the veteran's back 
trouble.  Thus, on the basis of evidence the Board found to 
be probative, the Board ultimately concluded that a back 
disorder was not shown during either period of service.  This 
determination was reasonably supported by the evidence then 
of record.  Moreover, the Board effectively determined that, 
in the absence of evidence of an in-service back disability, 
a question of soundness of the back at service entry was not 
raised, and that the presumption of soundness (based on the 
existence of a pre-existing disability and an increase in the 
severity of that disability during service) was likewise not 
for consideration.  

The appellant, through his attorney, also alleges that the 
Board's 1955 decision failed to note the chronic complaints 
of back pain since discharge.  However, the 1955 Board 
decision specifically stated that the contentions of the 
veteran had been considered.  In addition, the Board's 1955 
decision noted as material the post-service medical treatment 
records that recorded the veteran's back condition.  Thus, 
the decision, itself, does not provide support for the 
appellant's allegation.  In any event, the Board notes that 
such allegation amounts to no more than a disagreement as to 
how the facts were weighed.  Thus, while the record presents 
no basis for this allegation, it is clear that an allegation 
effectively disagreeing with how the facts were weighed could 
never constitute CUE.  See 38 C.F.R. § 20.1403(d); Baldwin v. 
West, 13 Vet. App. 1, 5 (1999).  

It is further alleged that the 1955 Board decision failed to 
apply the benefit of the doubt doctrine.  Again, while 
failure to apply or consider an applicable regulation could, 
in certain circumstances, constitute CUE, as noted above, a 
bare allegation that a regulation was not applied, without 
any specific basis for such allegation, and an explanation of 
how the result would have been different but for the alleged 
error, is generally not sufficient to raise a claim for CUE.  

The Board also emphasizes that the benefit of the doubt 
doctrine is applied when, in the determination of the fact 
finder, the evidence for and against a point pertinent to the 
claim is in relative equipoise, or equally balanced.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  In the 
decision under consideration, the Board noted the material 
evidence of record at that time, to include the post-service 
VA and private medical records, statements from military 
personnel, as well as the veteran's statements, gave 
consideration to such evidence, but determined that service 
connection was not warranted based on the service medical 
records, which did not document any back injury or back 
disability.  Even assuming, arguendo, that the Board then 
accepted the veteran's assertions that an injury was 
sustained in service, the fact remained that no back 
disability was shown in service (a fact to which the Board 
apparently attributed significant weight, notwithstanding the 
evidence subsequently developed).  

Significantly, moreover, determining whether there was, in 
fact, any doubt to be resolved in the appellant's favor, 
would require a weighing of the facts to determine whether or 
not reasonable doubt was raised.  As a disagreement as to how 
the facts were weighed or evaluated cannot constitute CUE, 
the appellant's assertions as to the prior Board's failure to 
resolve reasonable doubt in the veteran's favor likewise does 
not constitute CUE.  

In short, the Board finds that the Board's 1955 decision was 
reasonably supported by the evidence then of record, and was 
consistent with extant legal authority.  As the appellant has 
failed to demonstrate that such decision contained CUE, and, 
if so, that such error would have manifestly changed the 
outcome of the decision, the claim in this regard must be 
denied.  

CUE in the March 12, 1997 Board Decision

The moving party argues that the 1997 Board decision contains 
CUE because it failed to apply the correct standard of new 
and material evidence as set forth under Hodge v. West.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit invalidated the new and material evidence test 
adopted by the Court of Appeals for Veterans Claims in Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  However, the 
Board's consideration of a motion for CUE of a prior Board 
decision must be based on the extant legal authority, i.e., 
the law that existed at the time the prior decision was made.  
The Colvin standard (applied by the Board in 1997) was the 
law at the time of the Board's decision in 1997; the Hodge 
decision was not rendered until 1998.  

Only the evidence, statutes, regulations, and legal precedent 
that were available to the Board at the time of its decision 
may be considered in making a clear and unmistakable error 
determination, any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim for 
clear and unmistakable error.  See Russell, supra.  As Hodge 
post-dated the decision, the alleged failure to apply that 
decision cannot constitute CUE.  See 38 C.F.R. § 20.1403(b) 
(2001).  Moreover, as the appellant has failed to assert a 
valid pleading of CUE as regards the March 1997 Board 
decision, a dismissal of the motion as to this decision is 
appropriate.  DAV v. Gober, supra.  

ORDER

The veteran's motion to revise or reverse an April 15, 1955 
Board decision that denied entitlement to service connection 
for a chronic low back strain, on the grounds of clear and 
unmistakable error, is denied.

The veteran's motion to revise or reverse the Board's March 
12, 1997 decision that declined to reopen the claim for 
service connection for a back disorder on the basis that new 
and material evidence had not been presented, is legally 
insufficient, and is dismissed without prejudice.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



